Citation Nr: 1215321	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  07-35 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to June 2005.

This matter was last before the Board of Veterans' Appeals (Board) in June 2011 on appeal of an April 2007 rating decision of the Pittsburgh, Pennsylvania Regional Office (RO). Present jurisdiction of the claims file is unclear as the Veteran stated in February 2008 that his file should be transferred to the VARO in Sioux Falls, South Dakota, but an April 2011 letter states that he is now receiving care from the Dayton, Ohio VA Medical Center (VAMC). 

In June 2011, the Board granted the Veteran's claim for an increased disability rating for PTSD by awarding a 70 percent rating. However, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). The Veteran and VA filed a Joint Motion for Remand with the Court. In a December 2011 Order, the Court remanded the claim to the Board for compliance with the instructions in the Joint Motion for Remand.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board presently REMANDS the appeal to be channeled to the appropriate RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that additional evidence is outstanding and a VA examination is warranted.

The most recent VA treatment note within the claims file is dated February 2007, but a December 2007 letter from a VA health care provider reflects that the Veteran continued to receive treatment for PTSD. Further, an April 2011 letter reflects additional care from a different VAMC. While this case is in remand status, the RO/AMC must gather more recent treatment records.  

VA's duty to assist Veterans in obtaining the evidence needed to substantiate a claim includes providing a thorough and contemporaneous medical examination.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). The Veteran was last afforded a VA examination in March 2007, more than five (5) years ago. Since that time the Veteran, through his authorized representative, has contended that his "PTSD symptomatology has increased significantly" and an April 2011 letter from a VA health care provider lists current symptoms, some of which are not noted in the 2007 VA examination report. 

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines, as in this case, that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when such is deemed necessary, and the Veteran has an obligation to report for that examination.  

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any outstanding records of VA medical treatment - to specifically include, but not limited to treatment received after February 2007 from VAMCs in Altoona, Pennsylvania, Sioux Falls, South Dakota, and Dayton, Ohio. Associate these records with the claims file. 

2. Provide the Veteran with necessary authorizations for the release of any private treatment records not currently on file. Obtain these records and associate them with the claims folder. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

3. Schedule the Veteran for a VA medical examination, at an appropriate location, to be conducted by a suitably qualified medical professional to ascertain the severity of his PTSD. The following considerations will govern the examination:

a. The claims folder, and a copy of this remand, will be reviewed by the examiner, who must acknowledge such review in any report generated by this remand.  

b. After reviewing all evidence of record (to include the 2007 examination report and intervening treatment notes) and conducting an examination, the examiner must prepare a report and medical opinion.

c. The examiner must assess the severity of the Veteran's psychiatric disability (to include impact on social and occupational functioning) and, to the extent possible, the examiner should also provide global assessment of functioning (GAF) scores. If providing such scores is not possible, the examiner should explain why in the examination report. The examiner must provide a complete rationale for any stated opinion.

d. Any necessary tests or studies must be conducted, and all clinical findings should be reported in detail. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

4. Readjudicate the issue on appeal appeal - to include consideration of the appropriateness of staged ratings. If the benefit sought on appeal is not granted in full, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.   It should also be indicated whether any sent notice was returned as undeliverable.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


